3. Rising tension in Burundi (debate)
The next item is the debate on six motions for resolutions on the rising tension in Burundi.
author. - (FR) Madam President, Commissioner, ladies and gentlemen, initially, we did not wish Parliament to consider right now the situation in Burundi, for, as you know, the Burundian authorities are currently negotiating with the FNL, the National Liberation Forces; they have reached a critical stage which is finally presenting a positive outlook and which should, we hope, lead to the practical implementation of the agreements entered into in Dar es Salaam that aim to put an end to the fighting, violence and insecurity affecting the country. As we now know, the beating of a butterfly's wings in Strasbourg may sometimes unleash a hurricane thousands of miles away.
On the other hand, not to speak of the situation of this small country that has been orphaned in terms of its development, having been stripped of its natural resources of the kind that often attract donors, would have been unthinkable. Therefore, in agreement with the other political groups, we wanted to make this resolution into a call for positive action with regard to this associated country situated in the troubled Great Lakes Region. We wanted to reiterate the EU's determination, and especially that of Parliament and of yourself, Commissioner, to seek new solutions for development aid that are more effective in those countries that are weakened by situations of conflict - in this instance, civil war - countries where issues such as the process of democratic reconstruction, the restoration of destroyed public services and the relaunch of policies on matters as fundamental as health and education might be addressed and supported more effectively and more rapidly. We wanted this resolution to form part of the action plan that the Netherlands has been asked to develop for Burundi, which has been selected - and we are delighted that it has been so selected - as one of three pilot countries under this new approach. Therefore, we have made our wishes clear. We want Burundi to become a model of development and, in order to achieve this, we want the authorities of this small country to be provided with the financial resources and support required for civil, political and economic reconstruction.
Parliament will monitor developments very closely, but it also wishes to call on Burundian MPs from all political groupings to seek, as a matter of urgency, ways and means of bringing their institutions back into operation, after having been prevented from carrying out their work for months, with a view to holding debates and voting, as well as allowing the Burundian Government to implement projects aimed at reconstruction such as the long-awaited reform of the judiciary and that of the healthcare system, among other areas requiring urgent action.
Finally, we should like to point out that Burundi, one of the world's poorest countries, receives proportionately the least amount of development aid per capita. This cannot continue. We should like to request that additional financial resources be released quickly to finance priority development programmes and, in particular, the rebuilding of shattered infrastructure. Along with the EU, only five Member States are represented in Burundi, a country where everything remains to be done. We hope that these countries coordinate their efforts effectively prior to any decision-making in Europe's capital cities and that the delegations on the ground in Burundi entrusted with implementing development policies continue working together and that their staff numbers are increased.
In conclusion, I should like to emphasise the paragraph in our resolution which refers to the maintenance of, and possible increase in, much-needed humanitarian aid, and I should also like to urge that arrangements for the withdrawal of this aid be made in close association with the stepping up of development policies whose implementation is more complex. In this connection, we wanted to make the point so as to ensure that the visibility of the measures taken locally by the Burundian authorities, with the backing of the European Union and the Member States, is properly acknowledged. Apart from the resolution of conflict with the FNL and the restoration of greater security, the Burundian people urgently need to see improvements in their country's development reflected in their troubled daily lives.
author. - (ES) Madam President, the resumption of hostilities in Burundi represents a backward step in what is already a fragile process.
Dozens of deaths and thousands more displaced people show that the efforts to build peace are, at least for the moment, clearly not enough. The responsibility for this state of affairs should be shared.
It is clearly regrettable that the FNL has taken up arms again, but it has to be said that there have been many allegations of human rights violations by the Burundian Armed Forces and police force.
It is also clear that instability in Burundi could have important and serious consequences for the region, especially in the Democratic Republic of Congo and Rwanda.
I agree that greater stability has come to Burundi since the entry into force of a new constitution followed by general elections. However, this also strengthens the need for the establishment of a peace and reconciliation commission as a confidence-building measure. The European Union must support such an initiative financially and logistically.
It is in this context, and especially considering, as has been said, that the European Union has chosen Burundi as a pilot country for the implementation of a priority Action Plan aimed at increasing the speed and efficiency of assistance, that I think this resolution deserves special consideration. Not only by the European Commission, but also, and fundamentally, by Member States, and especially two of its proposals.
First, the proposal to increase the financial resources that the European Union grants to Burundi, notably on the occasion of the mid-term review of the tenth EDF.
Second, that within the framework of the much-needed action plan, priority support should be given to programmes for better governance and democratic state management; health policies, through the creation of health centres and the renewal of the hospital network; the decision by the government of Burundi to provide free primary education; and the continuing efforts to renew the country's infrastructure.
author. - (NL) Mr President, just like Sudan, which we were discussing earlier this afternoon, Burundi is an ethnically divided land, with long-standing disharmony between the various population groups.
The resulting problems are much harder to solve in Burundi than in other African countries. It is difficult to draw a geographical border between areas that are typically the territory of different ethnic groups. It is more akin to the caste system that traditionally existed in India. Even before the German and Belgian colonisation, the Hutus were in the majority in Burundi and Rwanda and the Tutsis were in the minority. The Tutsis, who are also recognisably different in appearance from the Hutus, were the rulers. The Hutus were under their control.
In the European colonial period attempts were made to change that situation, but not with a view to equality and equal rights for the Hutus. At the time the main aim was to play the two ethnic groups off against each other in order to make the Dutch or Belgian administration stronger. Even after independence, a lasting solution was never found to the old differences. Burundi was spared the massive campaign by the Hutu majority in neighbouring Rwanda to the north to wipe out the troublesome Tutsi minority. However, that might also be due to the fact that emancipation amongst the Hutus was less widespread
When we speak in the resolution about 14 years of civil war, peace negotiations, the opposition movement FNL, the disarming of rebels and the fighting that broke out again on 17 April, we have to be aware of the background and the unresolved problems. The main purpose of the resolution is that the violence should stop and that agreement must be reached. I agree with that, but on that point in particular I see little cause for optimism. The resolution also calls for European support for democratic government, education and health care. We can contribute to that ourselves.
author. - (PL) Madam President, Commissioner, we are very pleased to hear of the reopening of negotiations and peace talks between the National Liberation Forces and the government in Burundi. This is not the first attempt by the rebels and the government to come to an agreement. We are hopeful that the agreement will bring an end to the bloody conflict.
This conflict has not just resulted in innocent victims, but, first and foremost, is destabilising the delicate balance and is increasing tensions in the country, which saw positive results following the peace accord in 2003. After many years of conflict in Burundi, the country is trying to rebuild itself and to return to the international arena and has been achieving some success.
What is even more of a paradox is the fact that the problem being experienced by Burundi at present is not caused by Hutu-Tutsi tribal conflict, but has been brought about by a single, very radical, Hutu-FNL wing, which did not accept the peace accord and is still trying to fight the coalition government, which also includes the Hutu. The international community should give its support to the peace agreement and bring about an end to the conflict.
author. - (PL) We are once again discussing crimes committed in various countries around the world and we will continue these discussions endlessly, until the European Union has a common foreign policy. What is more, a joint foreign policy can only be effective if the European Union has a military force. The Lisbon Treaty, which creates something like a foreign ministry, will not resolve the problem, since there will be no military force.
In his time, President Lech Kaczyński said that the European Union should have its own army. Recently, President Sarkozy also spoke about this. I believe that this issue should be on the agenda for public debate in the European Union. There should be specific proposals for political solutions and, consequently, legal solutions. Without military force there can be no foreign policy. If the integrity and the strength of the EU are important to us, then the European Union has to have its own army in order to be able to intervene in situations such as the one in Burundi.
author. - Madam President, Burundi has been in a precarious state for a number of years. The scenes of barbarism that took place in the 1990s between the Hutus and the Tutsis will always remain deeply embedded in our minds and will always seriously disturb our conscience. Numerous attempts by the international community, as well as by regional players, have not yet resulted in the much desired long-lasting peace and stability in the area, although it has to be said that much progress has been achieved.
The recent military confrontations between the national defence forces and the National Liberation Front have resulted in the loss of innocent lives and are most disturbing. Both sides must realise that they must resolve their differences at the negotiating table and not on the battlefields. Both must realise that violence will only bring more violence. The rebel group must denounce violence and lay down their arms, but at the same time the Government of Burundi must cease to provide impunity and to cover up for criminals within the security forces who carry out torture and illegal detention.
Let us hope that common sense will prevail at last and that the main sides involved in this brutal internal fighting in Burundi will manage to resolve their differences peacefully for the sake of the safety and well-being of the people of their country.
on behalf of the PPE-DE Group. - Madam President, in my mind's eye I see a beautiful country. I see people struggling to emerge from the aftermath of the civil war atrocities. I see those memorials to the violence. I see poor people struggling to cope. I see Bujumbura closed at night, as one tries to get back in before the curfew because of the violence. I see the health problems, the malaria, the respiratory and hygiene problems. I see the refugee camps - people returning, not quite knowing where their homes were, people coming back from Tanzania and people coming across from Kivu in the Congo.
And now again of course we see the violence, the FNL breaking their agreements. We again see the allegations of torture and rough treatment. Burundi needs our help. It also needs self-restraint if it is never again to slip down that slope of intolerance and inhumanity.
on behalf of the PSE Group. - Madam President, we regret the recent clashes between the national defence forces and the National Liberation Front in Burundi. We call on both sides to respect the ceasefire of 7 September last year and particularly demand that the leader of the FNL, Agathon Rwasa, should fully engage in the peace process. We ask the Commission to provide resources to facilitate the reintegration of FNL troops into society, to help provide assistance to the refugees and in particular to demobilise child soldiers that we find in this country.
We have to demand that the Government of Burundi respect the rule of law, end the climate of impunity and ensure that those guilty are swiftly brought to justice. That is what we expect from the Commission and the Government.
(FI) Madam President, as we have heard, the war in Burundi, which has gone on for 14 years, has resulted in a huge number of refugees inside the country, food shortages and dreadful violence, even on the part of those who are supposed to be protecting the people.
Although the latest armed clashes have once again frustrated the quest for harmony and made one wonder if there is sufficient faith and political will among both parties for peace talks, important steps in the right direction also appear to have been taken. As a result of long and hard negotiations among several parties, the rebel troops have agreed to release a considerable number of child soldiers by the beginning of May.
Burundi urgently needs the help of the EU Member States regarding its humanitarian crisis, as called for in the resolution, and I therefore urge everyone to support it.
(PL) Madam President, the heightened tension in Burundi, the civil war between ethnic groups and the violence there should immediately be stopped. Hundreds killed and injured is the price paid by unarmed civilians for this conflict. It is essential that the cease-fire be respected, it is essential that peacekeepers be involved. The financial support that the European Union is to give to Burundi must be carefully monitored and directed primarily for humanitarian purposes, particularly for healthcare, security and education for children.
Member of the Commission. - (FR) Madam President, ladies and gentlemen: firstly, the European Union called for the resumption of dialogue between the parties as the sole means of making progress towards peace and reconciliation, which is a fundamental expectation of the Burundian people. The European Commission is therefore delighted that, on 16 May 2008, a delegation from the Palipehutu-FNL - that is, the Party for the Liberation of the Hutu People-National Liberation Forces - returned to Bujumbura, and I hope that it will be possible for both sides to resume active talks.
I prefer to leave to one side the reply that I had prepared, for I have listened to a number of comments, and I feel that it is my duty to state a few facts.
I should like to say to you - to be brief and to avoid repeating the excellent speeches that I have heard, especially those made by Mr Hutchinson, Mr Kaczmarek and Mr Bowis - first of all, that the situation in Burundi today has nothing to do with ethnic problems and to suggest that it is an ethnic crisis is to look at it from a different and extremely dangerous perspective. Therefore, I am inclined to share Mr Hutchinson's view, although I do regret somewhat that this debate is taking place here and now. It comes at rather an inopportune moment, for I feel that we must now give political dialogue a chance. Speaking as you have done, Mr Meijer, of an ethnic cause, is extremely dangerous guesswork.
Secondly, Mr Hutchinson pinpointed the following fact: the international community, caught up as we are, and this applies to the World Bank - I have spoken on the subject with Bob Zoellick - and to the Commission, caught up in our procedures that prevent us, when a country is plunged into formal democracy, from releasing funds to show that there is a dividend to peace; this is one of the reasons why Burundi is finding it difficult to get moving again, as is the case, for example, in Liberia, as is the case in the Democratic Republic of the Congo, as is the case in any country that is categorised as a post-conflict country. We are caught up in our procedures, we have no flexibility and so we cannot offer a rapid response to these countries' reconstruction needs, for this is where the real problem lies for Burundi.
I shall naturally refrain from commenting on the speech which called for the deployment of European military forces - I am not saying that this is a separate issue - but it is clearly an issue that is somewhat beyond the scope of this discussion. We continue actively to support Burundi, both politically and financially, in its peace-building and socio-economic recovery efforts. I should like to point out that our cooperation commitments for the period 2008-2013 currently amount to EUR 188 million, and it has been suggested that this funding might be further increased during the mid-term review. In this connection, I must tell you that the rule is that it will be possible to increase this level of funding only if Burundi has properly taken up all the funds allocated under the initial aid package. This is the rule, and I hope that the country will be in a position to benefit from this mid-term review.
The strategy adopted for this new period involves an increase in our budgetary support and identifies two areas on which attention should be focused: firstly, rehabilitation and rural development, which is clearly crucial for ensuring the survival of the populace; and, secondly, the healthcare sector. Our efforts to assist this country in its socio-economic recovery seek to demonstrate to the Burundian people what they can expect from the peace dividends as a stimulus to improve their situation. Burundi has been selected as a pilot country with a view to implementing the Council conclusions of November 2007, this has been mentioned, and I am delighted that is has been so selected. We have also agreed, together with the United Nations World Food Programme, to implement a pilot operation in Burundi, particularly in the area of education and the provision of canteens for schoolchildren, for it is clear that when children are provided with free meals, they will naturally want to go back to school. We shall also carry out a pilot case study that will include Burundi.
Moreover, I shall be visiting Burundi in the near future, as the Commission is very closely involved in all these mediation efforts. I should like to add that, when I was Foreign Minister, I participated directly in the Arusha negotiations with President Mandela, so it is a subject that I know rather well, and I can tell you, Mr Meijer, that the Burundian Constitution, the Burundian legislative system and the Burundian Parliament - the National Assembly and Senate - provide all the institutional solutions that are needed to bring the ethnic problem firmly under control. Therefore, it is not an ethnic issue, it is an issue of unease within the one ethnic group, rather than with the other group, and it is clearly a different problem from the one concerning the FNL. The FNL must now come to the negotiating table, turn itself into a genuine political party and participate in the country's recovery and reconstruction.
(Applause)
The debate is closed.
The vote will take place at the end of the debates.